Citation Nr: 1430415	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Jurisdiction of this claim was subsequently transferred to the RO in Milwaukee, Wisconsin, and then to the RO in Atlanta, Georgia.

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He has identified several stressors that he believes have either caused or aggravated this disability.  Specifically, in a July 2010 personal statement, the Veteran described facing racial harassment while stationed at Parris Island, South Carolina.  He "reported my treatment and concerns to the company commander but to no avail....  [U]pon returning to the barracks one evening I found a wooden cross wired to my bunk on fire."  He reported that NCIS opened an investigation but that "[d]ue to the lack of willing witnesses the investigation was terminated and filed."  The Veteran reports that, about ten days later, he was awakened in his bunk by men in white hoods "the kind that the Ku Klux Klan wear."  He tried to defend himself, and another African American Marine came to his aid.  When the fight was broken up, he and the Marine who attempted to help him were placed under arrest.  He was jailed for 18 days with no charges filed against him and was then transferred for assignment at Guantanamo Bay, Cuba.  

In addition to the above, a July 2010 VA medical record contains the following summary of the Veteran's reported military stressors: "trouble with superiors, and a white friend nearly being beaten to death due to hanging out with vet and vet being black."

The record also contains ample evidence of pre-service stressors, specifically including the Veteran killing his father when the Veteran was approximately 14 years old after he discovered that his father had been molesting his sisters.  The Veteran also discovered the bodies of his twin sisters, who were said to have committed suicide, but the Veteran believes that they may have been stabbed to death by his father.  The July 2010 VA medical record notes that the Veteran "contends that his childhood PTSD was exacerbated during his military time."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board finds that that McLendon requirements are satisfied in this case, as the Veteran has provided credible, competent testimony of in-service stressors, his VA medical records contain several PTSD diagnoses, and records such as the July 2010 record noted above suggest a link between service and the current disability.  Based on the above, the Board finds it necessary to remand this claim for an examination and etiology opinion.

With respect to the Veteran's account of having been confronted and assaulted by men in while sheets, the Board notes that 38 C.F.R. § 3.304(f)(4) provides that VA may submit any evidence that it receives concerning in-service personal assault to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.  The VA examiner in this case should be asked to evaluate the Veteran's record and determine whether this evidence indicates a personal assault occurred.

While this case is on remand, the Board finds that further efforts should be taken to develop the Veteran's reported stressor of "a white friend nearly being beaten to death due to hanging out with vet and vet being black."  The Veteran should be sent a letter requesting that he provide additional information with respect to this specific stressor, including the name and unit of this friend and the approximate date on this incident.

On remand, VA should obtain the Veteran's complete service personnel file and associate these records with the claims file.  The Board acknowledges that an August 2010 request for the Veteran's "entire personnel file" was fulfilled by the National Personnel Records Center (NPRC) in September 2010.  The Board notes, however, that no performance evaluations were received with this response.  Because of the importance of the Veteran's complete personnel records to this claim, the Board has determined that, while this case is on remand, an additional request should be made to ensure VA receives the entire service personnel file.

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Send the Veteran a letter asking him to provide additional details on the reported stressor involving a white friend having been nearly beaten to death due to his hanging around with the Veteran.  The Veteran should be asked to give VA this friend's name and unit, and a 60-day timeframe within which this beating occurred.

3.  Obtain copies of the Veteran's complete service personnel records (to include any performance evaluations) and associate these copies with the claims folder.  

4.  Undertake any appropriate steps to attempt to verify the stressor identified in the second instruction above, and any additional potentially-verifiable stressors that may be identified by the Veteran.

5.  Following completion of the above, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any current acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  A complete history should be elicited directly from the Veteran, to include a detailed description of the Veteran's claimed stressors.  The examiner should be notified of all verified stressors.  The examiner should review the record, to include service treatment and personnel records, and respond to the following:

(a)  The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  

(b)  Is there evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (a 50 percent or greater probability) that any claimed in-service personal assault occurred?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.  In furnishing this answer, the examiner should discuss any indications of performance and disciplinary problems found in the Veteran's service personnel records.

(c)  If the examiner concludes that the claimed personal assault did take place, then the examiner should offer an opinion as to whether the Veteran currently suffers from an acquired psychiatric disability, to include PTSD, that is causally related to such an incident.  

(d)  If PTSD is diagnosed, the VA examiner should identify the stressor or stressors which have led to such diagnosis.  

(e)  The examiner should discuss whether any psychiatric disability that existed prior to service was at least as likely as not (50 percent probability or greater) aggravated by service or by an in-service stressor.

Any opinion expressed must be accompanied by a complete rationale.

6.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



